Appellant was convicted of theft, and his punishment assessed at a fine of $25 and three months imprisonment in the county jail.
The evidence in this case is not sufficient. It shows that the State relied for a conviction upon the confession of appellant, who was under duress at the time the confession was made. The county attorney having admitted the testimony of certain absent witnesses to be true in order to avoid a continuance, and said witnesses' testimony shows that the defendant was under duress, therefore, we hold the testimony is insufficient. A confession alone would not be sufficient to sustain a conviction if appellant was not under duress.
The evidence being wholly insufficient, the judgment is reversed and the cause is remanded.
Reversed and remanded.
Ramsey, Judge, absent.